972 F.2d 339
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Michael HENRY, Plaintiff-Appellant,and Inmates of Florence Detention Center, Plaintiff,v.Florence CITY Council;  Florence County Council;  BuildingCommission of the City and County of Florence,Defendants-Appellees.and Administrators of the Florence County Detention Center,Defendant.
No. 92-6602.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 6, 1992

Appeal from the United States District Court for the District of South Carolina, at Florence.  William B. Traxler, Jr., District Judge.  (CA-89-2530-4-21)
Michael Henry, Appellant Pro Se.
Timothy Edward Meacham, Florence, South Carolina;  James Carlisle Rushton, III, The Hyman Law Firm, Florence, South Carolina;  Joseph Parker McLean, Clarke, Johnson & Peterson, P.A., Florence, South Carolina, for Appellees.
D.S.C.
Affirmed.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Michael Henry, a South Carolina prisoner, appeals from the district court's order dismissing his 42 U.S.C. § 1983 (1988) action with prejudice for failure to comply with court orders.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses no abuse of discretion and that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Henry v. Florence City Council, No. CA-89-25304-21 (D.S.C. May 18, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Henry did not waive appellate review when he failed to file objections to the magistrate judge's report and recommendations because the magistrate's report did not contain any language warning Henry that failing to file objections could result in a waiver.   See Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985)